       Case 4:21-cv-00292 Document 12 Filed on 03/08/21 in TXSD Page 1 of 3


                                                          United States Courts
                                                        Southern
                        IN THE UNITED STATES DISTRICT COURT       District of Texas
                                                               &/>ED
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION        March 08, 2021
                                                                   EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt

    RYAN ZACHARY ROSS, et al.,

                 Plaintiffs,

          v.                                          Civil Action No. 4:21-cv-00292

    ALLY FINANCIAL INC. et al.,

                 Defendants.


                    DEFENDANT APEX CLEARING CORPORATION’S
                        RULE 7.1 DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for Defendant

Apex Clearing Corporation hereby certifies that Apex Clearing Holdings LLC and PEAK6

Investments LLC are parent corporations of Apex Clearing Corporation. Apex Clearing

Corporation further certifies that no publicly held corporation has a 10% or greater ownership

interest in Apex Clearing Corporation. 1

Dated: March 5, 2021                                 Respectfully submitted,


                                                     /s/ Jack E. Pace III
                                                     Jack E. Pace III (pro hac vice forthcoming)
                                                     Bryan D. Gant (pro hac vice forthcoming)
                                                     WHITE & CASE LLP
                                                     1221 Avenue of the Americas
                                                     New York, NY 10020
                                                     Tel: (212) 819-8200
                                                     Fax: (212) 354-8113

1
  Apex Clearing Corporation has not yet responded to the Complaint in this matter. In filing this
Statement, Apex Clearing Corporation does not waive, and instead expressly preserves, all
rights, privileges, immunities, affirmative defenses, and other defenses, including all defenses
based upon the lack of personal jurisdiction over it.
Case 4:21-cv-00292 Document 12 Filed on 03/08/21 in TXSD Page 2 of 3




                                    E-mail: jpace@whitecase.com
                                    E-mail: bgant@whitecase.com
                                    J. Mark Gidley (pro hac vice forthcoming)
                                    WHITE & CASE LLP
                                    701 Thirteenth Street, NW
                                    Washington, DC 20005-3807
                                    Tel: (202) 626-3600
                                    Fax: (202) 639-9355
                                    E-mail: mgidley@whitecase.com
                                    Heather M. Burke (pro hac vice forthcoming)
                                    WHITE & CASE LLP
                                    3000 El Camino Real
                                    2 Palo Alto Square, Suite 900
                                    Palo Alto, CA 94306-2109
                                    Tel: (650) 213-0300
                                    Fax: (650) 213-8158
                                    E-mail: hburke@whitecase.com


                                    Counsel for Defendant Apex Clearing Corp.
      Case 4:21-cv-00292 Document 12 Filed on 03/08/21 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on March 5, 2021, the within document was filed with the Clerk of

the Court using CM/ECF, which will send notification of such filing to the attorneys of record in

this case.


Executed:      March 5, 2021                      /s/ Jack E. Pace III
                                                        Jack E. Pace III
